SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1219
CA 13-02141
PRESENT: SMITH, J.P., CENTRA, FAHEY, LINDLEY, AND WHALEN, JJ.


INCREDIBLE INVESTMENTS LIMITED, ON ITS OWN AND
ON BEHALF OF ONE NIAGARA, LLC,
PLAINTIFF-RESPONDENT,

                     V                                            ORDER

PAUL GRENGA, INDIVIDUALLY, AND AS PRESIDENT OF
WHITESTAR DEVELOPMENT CORP., AND AS CLAIMED
CURRENT MANAGER OF ONE NIAGARA, LLC, WHITESTAR
DEVELOPMENT CORP., DEFENDANTS-APPELLANTS,
ET AL., DEFENDANT.
(APPEAL NO. 1.)


LAW OFFICE OF RALPH C. LORIGO, WEST SENECA (JON F. MINEAR OF COUNSEL),
FOR DEFENDANTS-APPELLANTS.

SANDERS & SANDERS, CHEEKTOWAGA (HARVEY P. SANDERS OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County
(Timothy J. Walker, A.J.), entered March 8, 2013. The order, among
other things, granted plaintiff’s motion for partial summary judgment
and denied defendants’ cross motion for summary judgment.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Loafin’ Tree Rest. v Pardi [appeal No. 1], 162 AD2d
985, 985).




Entered:   February 6, 2015                      Frances E. Cafarell
                                                 Clerk of the Court